                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

S.L.,                                         )
                                              )
                       Plaintiff,             )
                                              )
v.                                            )       Case No. 4:20-CV-00170-BCW
                                              )
LONE JACK C-6 SCHOOL                          )
DISTRICT, et al.                              )
                                              )
                       Defendants.            )


                                             ORDER

        Before the Court is Defendant Matthew Tarwater’s Motion to Reopen Case File. (Doc.

#85). The Court, being duly advised of the premises, and with Plaintiff having filed no objection,

grants said motion.

        On July 20, 2020, this Court entered an Order of Dismissal upon notification of settlement

of the above-captioned matter through the Mediation and Assessment Program. (Doc. #84). The

Order of Dismissal provided 45 days for any party to move to re-open the case in the event the

settlement agreed upon was not perfected.

        On July 22, 2020, Defendant Matthew Tarwater filed the instant motion to reopen the case.

(Doc. #85). The motion states “4. [i]t appears that the information the Court received [from the

MAP office] may not have been entirely complete with respect to all parties . . . . 6. The Rules

pertaining to the MAP event do not allow Dr. Tarwater to provide more details related to the

situation in this Motion; and 7. [i]t is now appropriate for the Court to set aside the July 20, 2020

Order of Dismissal in order for the parties may continue pending activities in this case.” (Doc. #85




                                                  1

         Case 4:20-cv-00170-BCW Document 90 Filed 08/18/20 Page 1 of 3
at 1-2). The motion requests that the Order of Dismissal be set aside “as premature.” (Doc. #85 at

2).

         Suggestions in opposition to Dr. Tarwater’s motion to reopen were due on August 5, 2020;

none were filed. However, on August 4, 2020, Plaintiff filed an “Unopposed Motion to Reopen

Case,” seeking the same relief as that sought in Dr. Tarwater’s motion. (Doc. #88). Plaintiff’s

motion indicates the parties mediated this matter on July 15, 2020, and agreed to “dismissal of

Defendant Tarwater without prejudice following execution of a signed agreement which was

completed on August 3, 2020, to be followed by review by the Board on August 10, 2020, and if

approved, a subsequent dismissal with prejudice.” (Doc. #88). Like Dr. Tarwater, Plaintiff asks

the Court to reopen this case “[i]n order that the parties may fulfill the agreed terms.” (Doc. #88)

at 2).

         Suggestions in opposition to Plaintiff’s motion are due on August 18, 2020. Instead of

filing any opposition to Plaintiff’s motion, however, Dr. Tarwater filed a “Supplemental Brief in

Support of his Unopposed Motion to Reopen Case File.” (Doc. #89). In that filing, Dr. Tarwater

states “[i]t is unclear why a second motion to reopen the case file was presented, however, what

appears clear is that the parties are all in agreement to re-opening the case file.” (Doc. #89 at 1

n.1).

         As noted above, the Court’s Order of Dismissal provided for a period of 45-days for which

any party could move to reopen the case in the event the parties’ settlement was not perfected.

Both Dr. Tarwater and Plaintiff’s motions were filed within the 45-day period after the Order of

Dismissal. Therefore, consistent with the previous Order, in reliance on the parties’ representations

that the settlement has not yet been perfected, and because all parties agree the matter should be

reinstated, it is the Court’s intent to reopen the case. Accordingly, it is hereby


                                                  2

          Case 4:20-cv-00170-BCW Document 90 Filed 08/18/20 Page 2 of 3
        ORDERED Defendant Matthew Tarwater’s Motion to Reopen Case File (Doc. #85) is,

with Plaintiff having filed no objection, GRANTED. It is further

        ORDERED the Order of Dismissal (Doc. #84) is deemed WITHDRAWN and VACATED.

It is further

        ORDERED Plaintiff’s motion to reopen the case is DENIED AS MOOT as filed

subsequent to Dr. Tarwater’s motion and seeking the same relief.

        IT IS SO ORDERED.




DATED: August 18, 2020
                                            /s/ Brian C. Wimes
                                            JUDGE BRIAN C. WIMES
                                            UNITED STATES DISTRICT COURT




                                               3

          Case 4:20-cv-00170-BCW Document 90 Filed 08/18/20 Page 3 of 3
